Case 3:18-cr-00310-EMC Document 313-1 Filed 11/02/20 Page 1 of 4




                         EXHIBIT A
          Case 3:18-cr-00310-EMC Document 313-1 Filed 11/02/20 Page 2 of 4

Teo Ernst, Psy.D, ABPP
Board Certified Forensic Psychologist
1402 Park St. Suite C, Alameda CA 94501 • (510) 629-6993 • Licensed Psychologist in California – PSY 21972




ADDENDUM to July 16, 2020 Forensic Psychological Evaluation of Lawrence Gerrans
I submit this Addendum to address issues about my July 16, 2020 Forensic Psychological
Evaluation of Lawrence Gerrans raised by Magistrate Judge Kim in the July 22, 2020 Order
Regarding Application for Release from Custody, at pages 3-4.
In the Order, Judge Kim expressed concern that I did not review the third party's trial transcript
who witnessed an interaction between Defendant and Chris Gerrans at Public Storage, or Chris
Gerrans’ trial testimony. In fact, I reviewed the trial testimony of the third-party witness, Mr.
Swisher, which is listed under the sources of information in my 7/16/20 report as “012120-
Swisher.” Judge Kim expressed concern that I did not review Chris Gerrans’ trial testimony
before forming opinions regarding Larry's violence risk. Before forming the opinions outlined in
my 7/16/20 report, I reviewed Chris Gerrans/ 302’s, and the “Statement from Christopher
Gerrans.” I have now examined the portions of Chris Gerrans’ trial transcript which counsel has
informed me relate to the bond issues and argument at Public Storage (pages 105-149; 224-
228; 233-249). This review provides no basis to change my prior opinions, as I was previously
aware of Chris Gerrans allegations against Larry Gerrans, as outlined in his testimony, that are
relevant to Larry’s violence risk, from other sources of information.
The July 22, 2020 Order further states that my report did not address Larry Gerrans’ violation of
the original bond, which led to the convictions for contempt, witness tampering, and
obstruction of justice. (Order, page 4, lines 1-4.) In fact, I did review the 04/08/20 Farnham
Declaration and FBI 302's, which described Mr. Gerrans’ behavior underlying these convictions.
Additionally, on page 23 of my 7/16/20 report (HCR-20 Item R4), I explicitly considered the
impact of Larry's convictions on counts 10-12 on his violence risk.
In the Order, the Court also expressed concern that I did not speak with Chris Gerrans. While I
would have welcomed an opportunity to interview Chris Gerrans, I assumed this was not
feasible, given that he was a cooperating witness in this case. My inference regarding Chris’s
credibility was based upon multiple sources of information, including lengthy collateral
interviews with multiple family members. It is important to note that my assessment of any
potential danger posed by Larry Gerrans is ultimately based on my evaluation of Larry Gerrans.
Nevertheless, Chris’s credibility was relevant to my opinion regarding Larry’s violence risk, to
the extent that it influenced the degree of confidence I could have in Chris’s statements
regarding relevant events.
As to Larry Gerrans’ statements regarding his brother at the storage facility, I opined in my
original report that Larry Gerrans’ statement that he would have killed his brother if there had
not been cameras did not lead me to conclude that he was at high, or even moderate risk, of
violently harming Chris Gerrans. In addition to the reasoning outlined in my initial report, I
        Case 3:18-cr-00310-EMC Document 313-1 Filed 11/02/20 Page 3 of 4
                                                                                                         2


draw upon research findings from the threat assessment literature in forming this opinion.
Research indicates that threats of violence are common, with most threats being misplaced
humor or a means of venting emotion, behind which there is no intention of actually enacting
violence. Larry's statement regarding Chris likely falls into this category. The base rate of actual
violence committed by individuals who make threats is low. Larry does not present with
primary risk factors for violence among individuals who make threats, including communication
of violent intent, substance abuse, pre-attack behaviors, or a violent plan. 1 While Larry did
present with risk factors for actual violence among threateners, including potentially having
access to weapons, and the experience of significant psychological distress, these risk factors
alone are insignificant to suggest a moderate or high level of risk, given the above contextual
factors and the generally low base rate of actual violence among individuals who make
threatening statements. Of particular importance, a more critical factor in analyzing a threat is
violent intent rather than the threats per se, particularly when an individual conveys that
violence is justified as a way to solve one's problems, or that one has nothing to lose. 2 I saw no
evidence of violent intent or a belief system justifying violence against Chris during my
evaluation. This analysis was supported by the fact that Larry presents with no meaningful
violence history, did not become violent towards Chris before his incarceration, and
demonstrated a low risk for violence on two widely utilized violence risk assessment measure,
the HCR-20-V3, and PAI Violence Potential Index.
I carefully considered the violence risk implications of Larry’s alleged threat to the prosecutor.
In an FBI 302 dated 1/8/20, Chris reported that in 2018 Larry told him that he knew where
Robin Harris lived and then said, "Let's take her out," in a manner that Chris perceived to be a
threat of violence. In a letter dated 5/8/20, Chris reported that Larry approached him with a
plan to take out Robin Harris, but Chris did not reference Larry’s alleged statement regarding
where Ms. Harris lived in this letter. There are at least three possibilities to account for this
important data point:
    1) Chris accurately understood Larry to propose a plan to inflict violence on Ms. Harris in
       her home.
    2) Chris may have fabricated Larry's statement to "take out" Robin Harris because this is in
       his legal interest, and perhaps due to a psychological need to perceive Larry in the most
       negative light possible to cope with the feeling of guilt related to testifying against his
       brother. I have outlined my concerns regarding Chris's credibility in my 7/16/20 report.
    3) There may have been a misunderstanding between Larry and Chris, which caused Chris
       to genuinely misconstrue that Larry was proposing engaging in violence towards Ms.
       Harris. Larry’s plan to “take out” Ms. Harris may have referred to a plan to take her off
       his legal case. Moreover, Larry believes that Ms. Harris's residential location was

1
  M. Mitchell & G. Palk (2016) Traversing the Space between Threats and Violence: A Review of Threat
Assessment Guidelines, Psychiatry, Psychology and Law, 23:6, 863-871
2
  S White & R. Meloy. WAVR-21 A Structured Professional Guide for the Workplace Assessment of Violence
Risk
        Case 3:18-cr-00310-EMC Document 313-1 Filed 11/02/20 Page 4 of 4
                                                                                                      3


       meaningful because she lived near political players in Sausalito, who he perceives were
       opposed to Sanovas commercial growth and minority hiring initiatives, and whom he
       fears may have influenced Ms. Harris’s behavior. Given Larry's tendency to
       communicate in an expansive and tangential manner, it is possible that Chris mistook
       Larry’s statements about taking Ms. Harris off the case, due to her residentially based
       political connections, as a plan to violently harm her.
Of these three possibilities, I consider it the least likely that Larry proposed a plan to Chris to
engage in physical violence towards Ms. Harris at her home. During my evaluations, I saw no
evidence of violent fantasies towards Ms. Harris or plans to harm her. Larry did not engage in
violence toward Ms. Harris before his incarceration. He does not present with the
psychological profile of an individual with a high risk for violence, as I have previously
described. Based on these considerations, I provided the opinion that Larry was at low risk for
violence in my 7/16/20 report. Nevertheless, were it factually accurate that Larry intentionally
proposed to Chris a plan to commit violence against Ms. Harris, this would clearly increase his
violence risk to a high level.
Finally, I note that the Order states that I described Larry Gerrans’ alleged statement that he
wanted to “take out” the prosecutor as a preoccupation that is “understandable” and
“normative.” (Order, page 3, lines 23-24). This does not accurately reflect my opinions, as
outlined in my initial report. My opinion was that Mr. Gerrans' preoccupation with the
prosecutor, as expressed in the letters, was not unusual given the prosecutor's effect on his life,
justifiably or not.
Thank you for your consideration of this addendum.


Respectfully,


Teo Ernst, Psy.D, ABPP
September 22, 2020
